Citation Nr: 0333369	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  98-21 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to 
September 1955, and from November 1955 to September 1961.  He 
has also reported over 30 years of service with the United 
States Coast Guard Reserves, with the record reflecting that 
he had a period of inactive duty training on January 12, 
1991.

This case first came before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision, whereby the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) determined that new and material 
evidence had not been submitted that would reopen a 
previously-denied claim for service connection for diabetes 
mellitus.  In August 2001, the Board held that new and 
material evidence had been submitted, and that the veteran's 
claim had been reopened; the Board thereupon remanded the 
claim to the RO for further action and review.  The case is 
again before the Board for appellate consideration.

A hearing was held before the undersigned Veterans Law Judge, 
by means of video teleconferencing, in May 2001.


FINDING OF FACT

Diabetes mellitus is first shown many years following the 
veteran's separation from active service, and is not shown to 
be related to that service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, to include active duty for training and inactive 
duty training, nor may it be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 106, 1101, 1110, 1111, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his case, by the Statement of the Case and 
Supplemental Statements of the Case issued in the development 
of this appeal.  In addition, the RO, in February 2001, 
advised him that he was to notify VA of any evidence he 
wanted VA to consider, the information he needed to furnish 
so that VA could seek those records, and the steps VA would 
undertake to obtain any such evidence.  The Board accordingly 
finds that he was advised as to what evidence was needed to 
establish entitlement to the benefits sought, and the 
applicable statutory and regulatory criteria.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA, and that he has been accorded VA 
examination.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

Finally, the Board notes that the requirements set forth by 
the United States Court of Appeals for the Federal Circuit 
with regard to the time period for the submittal of evidence 
by a claimant are satisfied.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  While the most 
recent Supplemental Statement of the Case, issued in August 
2003, advised the veteran that he was to submit additional 
evidence in response thereto within 60 days, it is also noted 
that he thereafter requested that his claim be forwarded to 
the Board prior to expiration of the 60-day due process 
period.  The Board is of the opinion that this request can 
reasonably be interpreted as a waiver of the one-year 
requirement stipulated by the Federal Court in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, supra.

II.  Service Connection for Diabetes Mellitus

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when that 
disability is manifested to a compensable degree within a 
year after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309 (2003).  Diabetes mellitus is identified in the 
regulations as a disability for which this presumption 
applies.  In addition, service connection may also be awarded 
for a disease or injury that was incurred in or aggravated by 
active duty for training, or for injury incurred during 
inactive duty training.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

In the instant case, the service medical records compiled 
during the veteran's two periods of active service do not 
demonstrate that diabetes mellitus was diagnosed during 
either such period.  The report of the separation medical 
examination from his second period of active service shows 
that he was clinically evaluated as normal in all relevant 
areas, to include the endocrine system; laboratory findings, 
to include sugar, were negative.  This report does not 
indicate any inservice history of diabetes mellitus, or 
treatment therefor.  While laboratory testing in July 1955 
indicates a positive urine test for sugar, it is noted that 
in August 2003 a VA examiner, upon reviewing the veteran's 
service medical records, rejected that single finding as 
insignificant, in that the veteran had three urine tests on 
different days soon after, all of which were negative for 
sugar.

This examiner, in fact, found that the veteran's diabetes 
mellitus had not been manifested before June 1991; private 
medical records dated in 1991 show that diabetes mellitus was 
diagnosed in that year, and the examiner specifically made 
note that, notwithstanding the positive urine test in July 
1955, "[v]eteran has had no other findings suggesting he had 
diabetes mellitus before [June 1991]."  This places the 
onset of the veteran's diabetes mellitus approximately 30 
years following his separation from his second and final 
period of active service.  

As noted above, review of the veteran's claims file reveals 
that he had service with the United States Coast Guard 
Reserves, to include a period of inactive duty training on 
January 12, 1991.  For a period of inactive duty training, 
service connection can only be awarded for an injury incurred 
therein (other than for a myocardial infarction, cardiac 
arrest, or cerebrovascular accident).  See 38 C.F.R. § 3.6 
(2003).  Service connection for diabetes mellitus, which is 
not an "injury" but rather a disease process, cannot, 
therefore, be awarded on any claim that it had been incurred 
during that period.  Moreover, the regulations governing the 
application of the presumptive periods discussed above 
stipulate that such presumptions may be invoked only for 
periods of wartime service of at least 90 days in length.  
38 U.S.C.A. § 1112(a)(1) (West 2002).  While diabetes 
mellitus may have been manifested within one year of the 
period of service in question, the fact that this period of 
service was less than 90 days in duration precludes any 
application of the "presumptive" provisions.

The veteran, however, specifically contends that during this 
one-day period of inactive duty training he was hit by a 
ricocheting bullet from a .45 caliber pistol, hitting his 
anterior abdominal wall and causing a contusion injury but 
not piercing the skin, in turn causing the diabetes mellitus 
that was subsequently diagnosed.  A private physician, in a 
statement dated in December 1998, indicated that it was 
"probable that [the veteran's [d]iabetes occurred following 
the blunt trauma."  However, other medical specialists have 
specifically rejected such an event as the precipitating 
factor for his diabetes mellitus.  One such physician, in a 
statement dated in October 1999, noted that diabetes was a 
condition that evolved over a period of time, and that any 
latent or evolving cause of diabetes, while possibly hastened 
by a transient pancreatitis caused by blunt trauma to the 
pancreas, would, in such circumstances, have been present 
prior to the trauma.  The report of the VA examination 
conducted in August 2003 indicates findings by the examiner 
that it was his "considered opinion" that there was no 
scientific consensus that a blunt trauma on the veteran's 
anterior abdominal wall caused acute pancreatitis or 
pancreatic damage causing diabetes mellitus, and the fact 
that the veteran's diabetes mellitus appeared within about 
six months of the January 1991 injury was "likely to be 
coincidental."  It must also be noted that the veteran has 
not demonstrated that he has the medical knowledge or 
training to render his contentions probative, and that his 
assertions regarding the possible etiology of his diabetes 
mellitus are of no value in determining whether service 
connection for diabetes mellitus is appropriate.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

In brief, the medical evidence does not demonstrate that the 
veteran's diabetes mellitus began during his periods of 
active service, or that it can be presumed to have been 
incurred during service.  Likewise, the medical evidence does 
not demonstrate that the manifestation of this disability is 
related to an inservice incident or injury.  The Board must 
therefore conclude that the preponderance of the evidence is 
against the veteran's claim of service connection for 
diabetes mellitus.


ORDER

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



